734 N.W.2d 600 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Michael Scott APGAR, Defendant-Appellee.
Docket No. 127651. COA No. 247544.
Supreme Court of Michigan.
July 20, 2007.
On order of the Court, leave to appeal having been granted and the briefs and oral arguments of the parties having been considered by the Court, we VACATE our order of March 31, 2006. The application for leave to appeal the November 9, 2004 judgment of the Court of Appeals is DENIED, because we are no longer persuaded that the question presented should be reviewed by this Court.